DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/816,317 filed in 11/17/2017 and does not claim domestic or foreign priorities.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.

Response to Amendment
This office action is in response to the amendments filed on 9/1/2020 wherein claims 1-18 are pending and ready for examination. No new or canceled claims have been cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-18, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0179073 A1, Lehane et al, hereinafter referenced as Lehane.

As to independent claim 1, Lehane teaches “A measurement apparatus, comprising: a state machine with a number of n states, wherein n is an integer number equal or greater than 2, wherein the state machine is configured to receive a signal from a device under test, and the state machine is further configured to set a new state of the state machine based on a current state of the state machine and the signal received from the device under test;” ([abstract], fig 1-2 wherein the multiple states within the finite state machine FSM is illustrated, and wherein the FSM determines its output state/ Mealy machine”. See [0035-0037])
“a measurement device for measuring a measurement signal and providing measurement data related to the measured signal;” ([0005-0008] wherein the characteristics of the input/measurement data related to the measured signal are determined within a defined set of conditions/ requirements. Moreover, these conditions are digitized and converted to corresponding symbols. See [0035-0037])
“a trigger device for initiating a data acquisition operation of measurement data measured by the measurement device upon a predetermined trigger condition is met;” (fig 1 and [0011] wherein the FSM based trigger system is illustrated. Moreover, [0019-0020] wherein the corresponding symbol which includes the conditions/ requirements explained in [0005-0008], and if the trigger generator 16 finds a match to the trigger sequence/ “trigger condition is met”, and wherein the trigger sequence reads on “predetermined trigger condition”, then the triggering will occur as explained in [0021-0023]. See [0035-0037])
“wherein the predetermined trigger condition comprises that the current state of the state machine is in a preset trigger state condition and at least one further condition of a signal for initiating a trigger event is met,” ([0063-0064] the trigger conditions are met based on both (input and current state) i.e. when the condition of both states of current input/measurement and current state, “Mealy machine”, “a Mealy machine, the output depends on the current state and the current inputs”; also see [0005-0008] and claim 11. Moreover, claim 1and [abstract], wherein “regular expression” reads on “preset trigger condition”, and wherein the input condition of the measured signal within a match that includes information associated with the transition”. See [0035-0037+] of different applicable conditions)
“and wherein the trigger device is configured to automatically set the preset trigger state condition to another trigger state condition, if the state machine does not change to the preset trigger state condition within a predetermined time period.” ([0019-0023] wherein the generation of FSM is based on the regular expression as in fig 1 “current input”, “current state” and the conditions described in at least [0021] and [0005-0008], as the automatic change from one state to another occurs as in fig 2-3. Moreover, [0059] wherein the trigger takes place based on the clock period, see [0044-0050] “trigger operates in continuous manner”. One of ordinary skill in the art would acknowledge that if within the clock period, the condition does not warrant moving to the next/new state, then still a change occurs at the end of the cycle period at least to the counter’s trigger condition, as it differs from its previous count value, as in fig 3A and [0037], such aspect reads on “preset trigger state condition”. Moreover, in light of the specification page 6-7, wherein adapting the trigger event such as waiting is disclosed, such aspect is equivalent to fig 3B and [0039-0040] “continues to loop” meanwhile the counter values change at each cycle/ clock, thus one of ordinary skill in the art would acknowledged that the change could be in terms of counter values change, or it could be applied in adapting the trigger event and keep looping (waiting) until the conditions to be met.

As to independent claim 10, Lehane teaches “A method for controlling a measurement apparatus, comprising the steps of: determining by a trigger device, a state of a state machine, the state machine comprising a number of n states, wherein n is an integer number equal or greater than 2, wherein a new state of the state machine is set based on a current state of the state machine and a signal received from a device under test;” ([abstract], fig 1-2 wherein the multiple states within the finite state machine FSM is illustrated, and wherein the FSM determines its output state/ “new state” based on both input state (taken from the device under test) and the current state of the FSM as in fig 1, and [0063] “Mealy machine”. See [0035-0037])
“initiating, by the trigger device, a data acquisition operation of measurement data measured by a measurement device upon a predetermined trigger condition is met, wherein the predetermined trigger condition comprises that the current state of the state machine is in a preset trigger state condition and at least one further condition of a signal for initiating a trigger event is met;” (fig 1 and [0011] wherein the FSM based trigger system is illustrated. Moreover, [0019-0020] wherein the corresponding symbol which includes the conditions/ requirements explained in [0005-0008], and if the trigger generator 16 finds a match to the trigger sequence/ “trigger condition is met”, and wherein the trigger sequence reads on “preset trigger condition”, then the triggering will occur as explained in [0021-0023]. See [0035-0037]. Moreover, 0063-0064] the trigger conditions are met based on both (input and current state) i.e. when the condition of both states of current input/measurement and current state, “Mealy machine”, “a Mealy machine, the output depends on the current state and the current inputs”; also see [0005-0008] and claim 11. Moreover, claim 1 and [abstract], wherein “regular a match that includes information associated with the transition”. See [0035-0037+] of different applicable conditions)
“and setting, by the trigger device, the preset trigger state condition to another trigger state condition, if the state machine does not change to the preset trigger state condition within a predetermined time period.” ([0019-0023] wherein the generation of FSM is based on the regular expression as in fig 1 “current input”, “current state” and the conditions described in at least [0021] and [0005-0008], as the automatic change from one state to another occurs as in fig 2-3. Moreover, [0059] wherein the trigger takes place based on the clock period, see [0044-0050] “trigger operates in continuous manner”. One of ordinary skill in the art would acknowledge that if within the clock period, the condition does not warrant moving to a next/ new state, then still a change occurs at the end of the cycle period at least to the counter’s trigger condition, as it differs from its previous count value, as in fig 3A and [0037], such aspect reads on “preset trigger state condition”. Moreover, in light of the specification page 6-7, wherein adapting the trigger event such as waiting is disclosed, such aspect is equivalent to fig 3B and [0039-0040] “continues to loop
As to claims 3 and 12, Lehane teaches “wherein the trigger state condition is set to a predetermined initial trigger state condition upon the data acquisition operation has been initiated.” (fig 1 and [0011] wherein the FSM based trigger system is illustrated. Moreover, [0019-0020] wherein the corresponding symbol which includes the conditions/ requirements explained in [0005-0008], and if the trigger generator 16 finds a match to the trigger sequence/ “trigger condition is met”, and wherein the trigger sequence reads on “predetermined trigger condition”, then the triggering will occur as explained in [0021-0023]. See [0035-0037].)
 
As to claims 4 and 13, Lehane teaches “wherein the preset trigger state condition is set to another trigger state condition based on a predetermined order of the states of the state machine.” Moreover, ([0063-0064] the trigger conditions are met based on both (input and current state) i.e. when the condition of both states of current input/measurement and current state, “Mealy machine”, “a Mealy machine, the output depends on the current state and the current inputs”; also see [0005-0008] and claim 11. Moreover, claim 1and [abstract], wherein “regular expression” reads on “preset trigger condition”, and wherein the input condition of the measured signal within the Mealy machine reads on “further condition of a signal for initiating a trigger” also see the counting limitation which is part of the regular expression, see fig 2-3 and [0012-0015], see fig 3B if no match is found then the arrow returns to state S3. See [0019-0023] “a match that includes information associated with the transition
As to claims 5 and 14, Lehane teaches “comprising an acquisition memory for storing the acquired measurement data provided by the measurement device.” (fig 1-2, “memory”, [0007-0008] and [0020].)

As to claims 6 and 15, Lehane teaches “comprising state data memory for storing a history of state data of the state machine.” ([0007-0008] “a memory that stores a state table that specifies a next state for the FSM based on a present state for the FSM,” storing a state table for the next state reads on “history” for the next state; “The ordered sequence of signal values is stored in the signal memory.”, wherein the current state is considered history to the next state, knowing that Mealy [0063-0064] machine depends on the current state and current input in order to determine the next state.)

As to claims 7 and 16, Lehane teaches “wherein the history of the state data comprises a change of a state of the state machine and a timestamp of a point of time when the state of the state machine changes.” ([0007-0008] wherein the current state is considered as history to the next state and the current state is based on the condition of the previous state and the input, knowing that Mealy machine depends on the current state and current input in order to determine the next state. Moreover, [0023-0025] and [0037-0039], the changes/ transitioning form one state to another is disclosed, and wherein information associated with the transition is recorded “reporting a match that includes information associated with the transition” wherein such information related to/ or includes a defined clock cycle/ window/ time frame within a defined time counter, and since each defined cycle is based on a defined time period of a defined given time, as in at any given time”, thus one of ordinary skill in the art would contemplate that the timing/ time stamp of such transition has determined implicitly.)

As to claims 8 and 17, Lehane teaches “comprising a display for displaying the history of the state data.” (claim 10, fig 1 of the oscilloscope including the display wherein the states to be displayed when the condition of each state is satisfied, i.e. current states and previous states.)

As to claims 9 and 18, Lehane teaches “wherein the state machine performs a change of a state based on the current state of the state machine and an analysis of a state signal.” ([0063-0064] “Mealy machine” and fig 1, the trigger conditions are met based on both (input and current state) i.e. when the condition of both states of current input/measurement and current state, “Mealy machine”, “a Mealy machine, the output depends on the current state and the current inputs”.)

Claims 2 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Lehane as applied to claims 1 and 10 above respectively, and further in view of US 2017/0248634 A1, Montijo.

As to claims 2 and 11, Lehane teaches “wherein the trigger device is adapted to initiate the data acquisition operation,” ([0039-0040] and fig 3B, the state S3 continues to loop, i.e. waiting concept is applied, yet the input keeps being collected at the end of 
Lehan does not expressly mention the exact term of time out.
Montijo teaches “wherein the trigger device is adapted to initiate the data acquisition operation, if the predetermined trigger condition is not met within a predetermined timeout period” ([0047] if the number of samples do not satisfy the required number, then a waiting period/ Latency is applied, wherein the data/ input to be collected and applied in the next state, wherein the waiting period reads on “time out.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply well-known techniques applied in the art of FSM processing and accumulating data of Montijo to the FSM of Lehane, in order to provide the expected results applying well-known approach, and yet treating the status of not matching data requirement and applying the applicable latency/waiting solution within the art (KSR), out of many solutions applicable within the art ([0047-0049].)

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0033273 A1, White et al, wherein the software of FSM .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865   
3/8/2021